ORDER PER CURIAM. Matthew B'. Randolph (“Movant”) appeals from, the motion court’s judgment denying without an evidentiary hearing his 2016 Rule 29.15 post-conviction relief motion due to abandonment. Movant argued he was abandoned due to post-conviction counsel’s failure to file an arpended motion as required by Rule 29.15(e). On appeal, Movant challenges the motion court’s finding that his motion was successive. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion-would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).